Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This is a reissue application, serial number 16/895,457 (“the ‘457 application”) for U.S. Patent No. 9,145,359 to Hu which issued September 29, 2015 (“the '359 patent”) from U.S. Application Serial No. 13/998,958 filed December 30, 2013 (“the ‘958 application”).

Scope of Claims
	The ‘359 patent contains claims directed to a cyclic process for producing taurine from monoethanolamine.  Claim 1, as amended in the ‘457 application, is representative:
1. (Amended) A cyclic process for increasing the overall production yield of taurine from monoethanolamine, comprising:
(a) [Reacting] reacting monoethanolamine with sulfuric acid to form 2-aminoethyl
hydrogen sulfate ester,
(b) [Carrying] carrying out [the] a sulfonation reaction of 2-aminoethyl hydrogen sulfate
ester with ammonium sulfite to yield taurine and ammonium sulfate by mixing the 2-aminoethyl hydrogen sulfate and the ammonium sulfite in a buffer solution comprising the recycled mother liquor from step (c) in the presence of at least one hydrolysis inhibitor for 2-aminoethyl hydrogen sulfate ester [in a buffering system at pH 6.0 to 8.0];
(c) separating taurine and ammonium sulfate from step (b) by crystallization and solid-
liquid separation to yield a mother liquor; [Suppressing the hydrolysis of 2-aminoethyl hydrogen sulfate ester during its reaction with ammonium sulfite by use of hydrolysis inhibitors;] and
(d) recycling [Converting the residual monoethanolamine in] the [crystallization] mother
liquid comprising [of taurine to] 2-aminoethyl hydrogen sulfate ester, ammonium sulfite, and monoethanolamine [which is recycled] to step (b) [(a)] to produce taurine.
35 U.S.C. 251 (d)
(d) REISSUE PATENT ENLARING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Claims 1-9 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.
Claim 1 of the ‘359 patent included the following limitations:
(1) Carrying out the reaction of 2-aminoethyl hydrogen sulfate ester with ammonium sulfite to yield taurine in a buffering system at pH 6.0 to 8.0, and
(2) Converting the residual monoethanolamine in the crystallization mother liquor of taurine to 2-aminoethyl hydrogen sulfate ester prior to recycling.
Amended claim 1 does not require that the sulfonation reaction of 2-aminoethyl hydrogen sulfate ester with hydrogen sulfite be carried out in a buffering system at pH 6.0 to 8.0.  Amended claim 1 also does not require that the residual monoethanolamine in the crystallization mother liquid be converted to 2-aminoethyl hydrogen sulfate ester prior to recycling.   
  A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.

 
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,145,359 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Stephen Stein can be reached on 571 272-15441544.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		
Signed:
/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        

Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991